Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2016/052348, filed on 09/16/2016.
Claims 1, 3-4, 7, 9-14, 17, 19-20, 24-25 and 30-32 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 09/10/2021), Applicants filed a response, and an amendment on 11/09/2021, amending claim 1, and canceling claim 21 is acknowledged. 
The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against co-pending application 16/924,681 on 01/11/2022.
Claims 24 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 
	Claims 1, 3-4, 7, 9-14, 17, 19-20 and 30-32 are present for examination.

 Applicants' arguments filed on 11/09/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 12/14/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.

Withdrawn-Specification Objection
The previous objection of the Specification for reciting an embedded hyperlink and/or other form of browser-executable code, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments. See MPEP §  608.01.	
		
Withdrawn-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The previous rejection of Claims 30-31 and 32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement, on New Matter issues, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 31 and 32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement, on New Matter issues, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 3-4, 7, 9-14, 17, 19-21 and 30-31 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Briers et al. (Endolysin Obpgplys. US 

Withdrawn-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous rejection of Claims  1, 3-4, 7, 9-14, 17, 19 and 20 of provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, 16, 17-18 and 19 of copending Application No. 16/924,681 (USPGPUB 20200376096) , is withdrawn 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erin C. DeCarlo, applicants’ representative on 01/11/2022. 

Election/Restriction
Claims 1, 3-4, 7, 9-14, 17, 19-20 and 30-32 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(a), claim 25 is  directed to a process similar to  using the allowable method, previously withdrawn from consideration as a result of a restriction requirement, mailed on 07/29/2019 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II (claims 1, 3-4, 7, 9-14, 17, 19-20, 25, 30-31 and 32) as set forth in the Office action mailed on 07/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
25. 	(Currently amended) A method for treating a subject afflicted with a Gram-negative bacterial infection of the lower respiratory tract in which pulmonary surfactant is present, which subject has already been administered an antibiotic suitable for treating the infection, the method comprising continuing administration of the antibiotic to the subject and commencing co-administration to the subject of a bactericidal activity-restoring amount of a lysin polypeptide having activity against the Gram-negative bacteria responsible for the infection in the subject and thereby restoring bactericidal activity of the antibiotic against the Gram-negative bacteria responsible for the infection of the lower respiratory tract of the subject, wherein said lysin polypeptide does not require an exogenously-derived cationic peptide to have activity against the Gram-negative bacterial responsible for the infection; and 
wherein the lysin polypeptide is selected from the group consisting of Gram-negative lysin polypeptides having the sequences SEQ ID NO: 8 (GN4); SEQ ID NO: 12 (GN4-1); SEQ ID NO: 13 (FGN4-2); SEQ ID NO: 14 (FGN4-3); and SEQ ID NO: 15 (FNG4-4). 

Cancel claim 24.

Allowable Subject Matter
	Claims 1, 3-4, 7, 9-14, 17, 19-20, 25 and 30-32 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for treating a subject afflicted with a Gram-negative bacterial infection of respiratory tract tissue in which pulmonary surfactant is present, the method comprising regardless of order the following steps: a. administering to the subject a first amount of an antibiotic having antibacterial activity against the Gram-negative bacteria responsible for the infection which activity is inhibited by the pulmonary surfactant; b. co-administering to the subject a second amount of a lysin polypeptide, wherein said lysin polypeptide does not require an exogenously-derived cationic peptide to have activity against the Gram-negative bacteria responsible for the infection; wherein said first and second amount in combination are effective to kill the Gram-negative bacteria responsible for the infection and thereby treat the infection in the respiratory tract tissues and wherein the lysin polypeptide is selected from the group consisting of Gram-negative lysin polypeptides having the sequences SEQ ID NO: 8 (GN4); SEQ ID NO: 12 (FGN4-1); SEQ ID NO: 13 (FGN4-2); SEQ ID NO: 14 (FGN4-3); and SEQ ID NO: 15 (FGN4-4). The prior art does not teach a method for treating a subject afflicted with a Gram-negative bacterial infection of respiratory tract tissue in which pulmonary surfactant is present, the method comprising regardless of order the following steps: a. administering to the subject a first amount of an antibiotic having antibacterial activity against the Gram-negative bacteria responsible for the infection which activity is inhibited by the pulmonary surfactant; b. co-administering to the subject a second amount of a lysin polypeptide, wherein said lysin polypeptide does not require an exogenously-derived cationic peptide to have activity against the Gram-negative bacteria responsible for the infection; wherein said first and second amount in combination are effective to kill the Gram-negative bacteria responsible for the infection and thereby treat the infection in the respiratory tract 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656